May I first of all congratulate Mr. Thompson on his assumption of the presidency of the General Assembly at its seventy- first session. I wish also to take this opportunity to thank his predecessor, whose outstanding work enabled us to modernize and render more transparent an entire series of processes, including that leading to the selection of future Secretaries-General of our Organization.
I also wish to commend the exemplary commitment of our Secretary-General, Ban Ki-moon, as his mandate and his decade of service to our Organization draws to a close. He has rightly stated, as fact and as an imperative, that we are the first generation that can put an end to poverty, and we are the last generation that can act so as to avoid the repercussions of unbridled climate change.
A year ago virtually to this day, we adopted, in this very Hall, the 2030 Agenda for Sustainable Development. Today we must implement this ambitious universal programme and maintain the 2015 momentum. I therefore welcome the selection of the theme “The Sustainable Development Goals: a universal push to transform our world” for this session of the Assembly. We must work to ensure that no one is left behind and that we can all can reap the benefits of sustainable, just and equitable development. The year 2015 was also marked by the adoption of the Paris Agreement, which Luxembourg strongly committed to during its presidency of the Council of the European Union.
The time has come to implement these international agreements and to ensure that the commitments that we have made internationally and nationally bear fruit. We must chart a course to a sustainable future for coming generations.
Luxembourg is actively working to implement the 17 Sustainable Development Goals and will be among those States ratifying the Paris Agreement at the end of the year. We must act in an inclusive manner, involving the various stakeholders and ensuring that our policies are consistent, particularly in the area of development, so that we can strike a balance between the economic, environmental and social pillars.
We must invest in education and health care. We must fight social inequality, ensure decent work for all and provide robust social protection systems.
My country is among the seven countries that spend at least 0.7 per cent of gross national income on official development assistance; this has been the case since 2000. Official development assistance has an important rolе to play, but we must also mobilize other sources of funding. Faced with the relative decline in financial resources for development and humanitarian action, it is more urgent than ever to broaden the donor base.
The first World Humanitarian Summit, in which I had the honour to take part last May in Istanbul, made it possible to reassert the principles governing humanitarian action: humanity, impartiality, neutrality and independence. As a signatory to the grand bargain, Luxembourg will seek to increase the predictability and effectiveness of its humanitarian contributions through multi-year agreements. We also intend to strengthen aid by allocating 5 per cent of funding directly to local organizations by 2020.
Sharing, giving and helping are not words we hear much among many of my constituents these days. But are we aware of how fortunate we are? While in our country some parents must decide only if the dinner they will serve their children will be hot or cold, in other countries the question is, when will I be able to give my children some food?
The high-level meeting held earlier this week reminded us that the challenge posed by mass movements of refugees and migrants in recent months and years can be addressed only globally. In the second half of 2015, my country held the presidency of the Council of European Union. Migration was, unfortunately, at the centre of our concerns during the presidency. Personally, I have learned a few lessons from that experience. On the European level, solidarity and burden-sharing are also indispensable to a credible migration policy that includes border controls or respects the Dublin Regulation.
It is necessary to clearly distinguish between refugees in need of protection and irregular economic migrants. Most of the refugees in need of international protection have had to flee situations of war, sometimes, as in the case of Syria, through mass exoduses. The role of our Organization is crucial in conflict prevention, peacebuilding, peacekeeping and the responsibility to protect civilian populations.
A large part of the migration towards European countries is also economic. One cannot treat with contempt those who, for themselves or for their loved ones, often embark on a long and dangerous journey. We cannot fail to welcome them, but it is difficult to accommodate all of them. At stake, as we know very well today, is the acceptance of our opinions. Populism is being nourished by the feeling that matters are not under control. Some people profit from the confused situation by exploiting it for their own purposes. When I hear, as I did again this week, a political candidate say that a refugee may be a terrorist, I condemn such statements in the firmest possible terms. That is because a person who has left his country is a victim of terrorism, not a perpetrator.
I believe that we need to keep the paths of legal migration open, not merely because developed countries, notably those in Europe, need them, but also because it would be mistaken and dangerous to declare an end to all migration. Migration, when it is controlled, can constitute an opportunity for everyone. We must, I think, provide sufficient development opportunities to avoid disorderly movements. The approach adopted at the European Union-Africa summit, held in Valletta in 2015, seems to me to be a good one. Europe has committed itself to strengthening assistance to its African partners with increased cooperation on migratory flows at the borders. In the view of my country, it is an additional effort and not challenging to the existing models of cooperation and assistance.
But what has happened since the Valletta Summit? The meetings provided an opportunity for dialogue, but it is essential to honour the commitments and to act. I think that the high-level plenary meeting of the General Assembly on 19 September can help to deal with all those problems at an appropriate level: on the global level of our Organization. The population displacement has affected all regions of the world. It also affects those countries that are experiencing precarious situations for their own populations. As the New York Declaration for Refugees and Migrants (resolution 71/1) invites us to do, we will actively participate in the work for the adoption in 2018 of a global compact on refugees and a global compact for safe, regular and orderly migration.
Armed conflict, the proliferation of weapons, the lack of development, violent extremism, radicalization and terrorism, threats posed by climate change, poor governance and violations of human rights continue to dominate the daily news. Terrorist attacks have shaken the Middle East and Africa, Europe, the United States and Asia. The effects of climate change manifest themselves in increasingly extreme weather patterns that disproportionately affect the most vulnerable States and populations, creating tension and unrest and pushing people to migrate to places they hope will be more clement. Armed conflicts persist or are likely to break out, endangering the survival of thousands of civilians, exposing them to violence, including sexual violence, and threatening their most basic rights.
The African continent remains particularly vulnerable to both internal and external challenges and shocks. I do not wish to recite a litany of ongoing or potential crises. Rather than give a gloomy account of current events, I want to comment on the remarkable development potential of the African continent. I am persuaded that, together, we can act so that peace can become a reality in South Sudan, Somalia, Libya and the Central African Republic. It is up to the parties to those conflicts to bring about their settlement, thereby reducing the suffering of the population and paving the way for sustainable development. The international community is ready to assist and support their efforts for the restoration and consolidation of peace.
Africa has formidable resources. In the first place, it has a pool of extraordinary talent represented by its youth. It is important to focus on education, health and job creation in the context of inclusive national development policies that make use of the human potential and natural resources of Africa. Such policies should aim to reduce poverty and inequality, reduce vulnerability to shocks and create countless prospects for the development and flourishing of the peoples.
Africa is a continent to which my country, Luxembourg, feels close because of strong ties developed over many years as a result of our development cooperation policy. That partnership is a work in progress and aims to meet the needs of the African countries. Its focus has become increasingly economic, in complement to efforts hitherto concentrated on social sectors.
The United Nations remains the place the international community chooses as the forum for addressing the many multidimensional crises and challenges our planet faces today. That is true of sustainable development. It is also the case in regard to combating terrorism. The United Nations Global Counter-Terrorism Strategy has established a political framework to combat terrorism while respecting human rights and individual freedoms. In that context, we welcome the Secretary-General’s Plan of Action to Prevent Violent Extremism.
We all must also open the eyes of some young people who in their past behaviour showed no such tendencies yet tomorrow want to fight against their own families. For what reason? Because of religion? Absolutely not. They flout and abuse Islam. They kill their own brothers and sisters. We must condemn such behaviour. No religion can condone such savagery. It is important to remind those young people that no reward awaits them. All they are doing is injuring their own religion.
The United Nations also plays a vital role in the maintenance of international peace and security, and a particular role is reserved for the Security Council. All too often, regrettably, the United Nations acts too late when a crisis has already erupted. We firmly endorse efforts to prevent crises or to avoid the recurrence of conflicts.
Luxembourg strongly supports the Secretary- General’s Human Rights Up Front initiative. Massive violations of human rights are often the first signs of a crisis about to worsen. Since its establishment in 2005, we have played an active part in the work and discussions of the United Nations Peacebuilding Commission, and we support the Peacebuilding Fund. The policy guidance and financial support provided by those entities have often been crucial in preventing the relapse of post-conflict countries into conflict, and they contribute to peacebuilding.
The adoption by the General Assembly and the Security Council this year of almost identical resolutions to bring about sustainable peace represents a paradigm shift. The resolutions put conflict prevention at the very heart of United Nations action, in line with the Charter of the United Nations, which highlights the need to take effective collective measures to prevent and avert threats to peace.
Luxembourg fully subscribes to the idea of moving from a post-conflict peacebuilding approach to one of sustaining peace. That includes activities aimed at preventing the outbreak, continuation or recurrence of a conflict, addressing the root causes and ensuring national reconciliation with a view to reconstruction and development. Such an approach, resolutely political, integrates the three pillars of action of the United Nations — human rights, peace and security, and development. It is inclusive and is characterized by national ownership of efforts to sustain peace, in conformity with the wishes of all members of society and with the ongoing support of the international community. We must turn these words into deeds. The General Assembly can count on Luxembourg in that regard.
If there is a conflict that should require us to redouble our efforts, it is the one in Syria. This conflict has given rise to an unprecedented movement of refugees towards neighbouring countries. Jordan, Lebanon and Turkey are on the front line, then Europe and beyond. This situation is untenable. We must do everything possible to address this crisis as best we can, observing international law and welcoming and protecting refugees. We must do everything possible to put an end to this dreadful war that is destroying Syria and destabilizing the entire region. For more than five years, Syria has been martyred both by the brutal repression and atrocities carried out by the Al-Assad regime and by the abominable terrorist crimes committed by Da’esh and other terrorist groups that are rife in the country, profiting from a war economy and receiving external support.
The toll is terrible. The United Nations estimates that there have been more than 300,000 victims, including tens of thousands of children. An entire generation of children has been exposed to violence and death, deprived of fundamental freedoms, protection and education. Random air bombings and airdrops of barrels of explosives, the use of chemical weapons, violence and violations of international law continue without respite. Sieges are ongoing. Assistance is denied and impediments to humanitarian aid continue. Humanitarian convoys are deliberately targeted.
I take this opportunity to renew our appeal to the parties, in particular the Syrian authorities, to afford rapid, safe and unobstructed access by United Nations and humanitarian organizations throughout Syria. Even war has rules. And so long as the war lasts, we must demand and ensure that these rules and international humanitarian law are respected. Those responsible for war crimes and crimes against humanity committed in Syria, whatever they are, must be brought to justice, including before the International Criminal Court.
I commend the repeated efforts of the United States of America and Russia. They have led to a new agreement on cessation of hostilities that came into force 10 days ago. This fragile agreement was renounced by the Syrian army, then crippled by the unacceptable attack on a humanitarian convoy on 19 September. It must be respected and scrupulously observed.
The solution to the conflict in Syria can be achieved through a political transition that meets the legitimate aspirations of the Syrian people, in line with the Geneva communiqué of 30 June 2012 (S/2012/523, annex) and Security Council resolution 2254 (2015). The United Nations must play a determining role to facilitate negotiations among Syrians to bring about a political transition that should include all members of Syrian society.
On 4 February, I attendeded, with our Minister for Cooperation and Humanitarian Action, the London 2016 donors conference, entitled “Supporting Syria and the region”. We will adhere to the commitment to provide €37.5 million between 2016 and 2020 to help the victims of the conflict in Syria and in neighbouring countries, with an emphasis on children’s education, in particular by supporting the UNICEF programme “No lost generation”.
Last week, I returned from a visit to Israel and Palestine. While the Syrian conflict is hitting the headlines, the Israeli-Palestinian conflict remains a strong factor for destabilization in the Middle East. It is a catalyst for frustration and hatred that terrorist movements in the region feed on brazenly. We cannot resign ourselves to allowing this conflict to continue. The two-State solution is the only possible way of arriving at a sustainable settlement of the Israeli- Palestinian conflict. The parameters of this solution are well known and include the 1967 borders and Jerusalem as the capital of two States.
During my recent visit, I encouraged Israeli and Palestinian leaders to resume direct dialogue. If there is no movement, the international community must play its role. We also support initiatives such as those taken by France to organize an international conference to help the parties to resume negotiations in order to arrive at a two-State solution. We continue to believe that the negotiating format should be broadened, with increased participation of Arab and European countries. In addition, the role of the Security Council should be reactivated and a reasonable deadline for the conclusion of negotiations should be established.
Israel has the right to live in peace and security. The Palestinians have the right to a sovereign, independent, democratic, contiguous and viable State. The two go hand in hand. There is no alternative to coexistence, in peace and security. It is important for them to stop talking about each other and instead to talk to each other. Diplomacy can resolve the thorniest of problems. As proof of this, a comprehensive solution to the issue of Iranian nuclear weapons was reached last year.
We must remain vigilant when it comes to the implementation Joint Comprehensive Plan of Action. Nuclear non-proliferation efforts continue to be undermined by the Democratic People’s Republic of Korea. The multiple ballistic missiles launched by North Korea and the recent North Korean nuclear test are in flagrant violation of the international obligations imposed on the country by Security Council resolutions. This provocative escalation is unacceptable. Apart from any Security Council measures that will be taken, the Six-Party Talks on North Korea’s nuclear programme need to resume in order to bring about verifiable denuclearization of the Korean peninsula by pacific means.
In all the areas I have touched upon, we recognize that the United Nations has a leading role to play. As a founding country of the United Nations, Luxembourg has based its foreign policy on its active participation in multilateral cooperation, a multilateralism that is rooted in respect for international law and cooperation among sovereign and equal States. Our commitment to strong and effective multilateralism, with the United Nations at its heart, inspired us during our historic first term on the Security Council, in 2013-2014. This same commitment led my Government to propose Luxembourg as a candidate for a seat on the Security Council for a two-year term in 2031 and 2032. Our candidacy illustrates Luxembourg’s resolve to continue to serve the United Nations as a responsible member of the international community, dedicated to the purposes and principles embodied in the Charter of the United Nations.
I shall leave New York this week with hope in my heart. The many speeches that we have heard in this Hall show that dialogue is possible. Our credibility is at stake. The world expects action, not words. Let us get to work!
